Citation Nr: 1640285	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  09-40 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for incontinence.  

2.  Entitlement to service connection for a spinal cyst.  

3.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome with degenerative joint disease of the right knee.  

4.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome with degenerative joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1967 to June 1970, January 2003 to July 2003, December 2003 to July 2004, and May 2005 to December 2006.  The Veteran also had unspecified periods of active duty for training and inactive duty training as a member of the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California.  

In July 2015, the Veteran testified before a Veterans Law Judge seated at the RO.  A transcript of this hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection - Spinal Cyst and Incontinence

The Veteran seeks service connection for a spinal cyst and for incontinence.  At the July 2015 hearing, the Veteran reported recent post-service medical treatment at multiple facilities, including VA and service retiree medical centers.  Although some records of service retiree treatment were received from the Veteran's representative, this evidence dates only to 2012, over three years ago.  Additionally, review of the record indicates VA treatment records were last received by the AOJ in February 2010, over six years ago.  VA has a duty to assist a claimant in obtaining VA and other governmental treatment records.  See 38 U.S.C.A. § 5103A.  Remand is therefore necessary to obtain all outstanding post-service treatment records.  

Next, review of the service treatment records indicate that in March 2006, while on active duty, a Tarlov cyst was diagnosed via MRI study.  This diagnosis was confirmed on VA examination in July 2007.  In denying the Veteran's claim, however, the RO characterized this cyst as a congenital or developmental defect for which service connection could not be granted.  See 38 C.F.R. § 3.304(c).  On review of the record, the basis for that determination is unclear, as the July 2007 examination report does not specifically state the Veteran's cyst is congenital or developmental.  Additionally, no examiner has provided an opinion regarding whether the Veteran experienced aggravation of this disability during service, assuming it existed previously.  Congenital or developmental conditions, if subjected to a superimposed disease or injury (aggravation), may be service connected for the additional disability.  See VAOPGCPREC 82-90.  Thus, remand is required to determine the etiology of the Veteran's spinal cyst, to include whether this diagnosis is a congenital or developmental disability which existed prior to service, and whether it was aggravated therein.  

The Veteran also seeks service connection for incontinence.  According to the July 2007 VA general medical examination report, the Veteran's incontinence is stress-related.  In a February 2010 rating decision, the Veteran was awarded service connection for posttraumatic stress disorder (PTSD).  As the Veteran has been awarded service connection for this disability, VA must consider entitlement to service connection for incontinence on a secondary basis.  Service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310; see also Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  

Initial Ratings - Disabilities of the Bilateral Knees

The Veteran also seeks increased initial ratings for his service-connected disabilities of the bilateral knees.  He has been granted separate 10 percent initial ratings for these disabilities, and asserts that higher ratings are warranted.  At his July 2015 personal hearing, he reported that these disabilities have worsened in severity since his last VA examination, which dates to July 2007, over nine years ago.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Chotta v. Peake, 22 Vet. App. 80, 84 (2008).  Remand is therefore required to determine the current state of the Veteran's bilateral knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Request any treatment records not already of record for the Veteran for treatment obtained through Tricare, or at any service medical facility at which he has been treated as a service retiree.  If no such records are available, that fact must be noted within the record.  

2.  Request any treatment records not already received for the Veteran from the VA Greater Los Angeles Healthcare System, or any other VA facilities at which he has received treatment.  If no such records are available, that fact must be noted within the record.  

3.  Schedule the Veteran for a VA orthopedic examination and opinion by an appropriate expert in spinal disorders.  The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  The examiner is requested to address the following:

a)  Does the Veteran currently have or did he ever have spinal cyst?  

b)  If the Veteran had or has a spinal cyst, does this diagnosis constitute a congenital or developmental defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?  

c)  If the Veteran's spinal cyst is considered a defect, was there any superimposed disease or injury in connection with this congenital defect?  

d)  If the examiner finds that the Veteran's spinal cyst is a disease or a symptom of a disease, then is it at least as likely as not (a 50 percent or greater probability) that it was incurred in or aggravated by any period of active service?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation. 

The examiner must consider and discuss the Veteran's statements concerning the etiology of his low back disability as well as his assertions regarding continuity of symptoms for each disability since service.  A complete rationale must accompany all medical opinions presented.  

4.  Schedule the Veteran for a VA genitourinary examination and opinion by an appropriate expert in genitourinary disorders.  The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  The examiner is requested to address the following:

a)  Does the Veteran currently have incontinence, or a disorder resulting in incontinence?  

b)  If yes, is it as likely as not this disorder had its onset during service?  

c)  Is the Veteran's incontinence due to, the result of, or otherwise aggravated by a service-connected disability?  The Veteran has been granted service connection for PTSD, diabetes mellitus, bilateral hearing loss, hemorrhoids, bilateral carpal tunnel syndrome, patellofemoral syndrome of the bilateral knees, degenerative joint disease of the lumbosacral and cervical spine, peripheral neuropathy of the lower extremities, degenerative arthritis of the right hip, a rotator cuff strain of the right shoulder, a left hip strain, tinnitus, and bilateral plantar fasciitis.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation. 

A complete rationale must accompany all medical opinions presented.  

5.  Schedule the Veteran for a VA orthopedic examination to determine the current level of severity of the service-connected right and left knee disabilities.  The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  The examination must include range of motion testing, as well as whether additional limitation of motion results from pain, pain on use, weakness, incoordination, fatigability, or related factors.  The examiner must also indicate any other impairment resulting from the Veteran's bilateral knee disabilities, to include any lateral instability and/or recurrent subluxation.  Any resulting neurological impairment must also be noted.  A complete rationale must accompany all medical opinions presented.  

6.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

